                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                                                                       1LL
                                       EL PASO DIVISION
                                                                                22OJUL2O P!il2;5
  ELISEO GONZALEZ-UMANA,                            §                                   )
                                                                                ESTL
                                                    §                                       3i.kJ   U- iEXA
                   Petitioner,                      §
                                                                                 y
  v.
                                                    §
                                                    §
  COREY PRICE, ICE Field Director;                  §
  RONALD D. VITIELLO, Acting Director               §            EP-20-CV-00207-DCG
  of Immigration and Customs Enforcement;
                                                    §
  ChAD F. WOLF, Acting Secretary of the             §
  Department ofHomeland Security;                   §
  WILLIAM BARR, United States Attorney              §
  General; in their official capacities.            §
                                                    §
                   Respondents.                     §

              ORDER REQUIRING RESPONDENTS TO FILE A RESPONSE

        On this day, the Court considered Petitioner Eliseo Gonzalez-Umana's "Petition for Writ

of Habeas Corpus Pursuant to 28 U.S.C. §2241" (ECF No.        1), filed on July 15, 2020. Therein,

Petitioner seeks a court order requiring Respondents to render a custody determination.

        Accordingly, IT IS HEREBY ORDERED that Respondents ShALL FILE a response

to the Petition by no later than August 17, 2020.

        IT IS FURTHER ORDERED that Petitioner MAY FILE a reply to Respondents'

response, provided that the reply is filed no later than fourteen (14) days after the date of service

of the response.

       IT IS MOREOVER ORDERED that Respondents, their agents, or anyone else acting

on their behalf SHALL NOTIFY the Court before taking any action to transfer Petitioner

outside of the Western District of Texas.
       IT IS FINALLY ORDERED that the District Clerk SHALL FURNISH the Office of

the United States Attorney in El Paso, Texas, with copies of the Petition (ECF No. 1) and the

instant Order, and such delivery SHALL constitute sufficient service of process.

       So ORDERED and SIGNED this
                                               4day of July 2020.




                                                DA IDC.G   DERRAMA
                                                UNITED STATES DISTRICT JUDGE




                                              -2-
